internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-102148-02 date date company shareholders state date dear this letter responds to your letter dated date as well as subsequent correspondence requesting on behalf of company a ruling under sec_1362 of the internal_revenue_code regarding company's late s_corporation_election facts company owned by the shareholders was incorporated in state on date company represents that it intended to be an s_corporation from inception however form_2553 election by a small_business_corporation was not filed timely with the internal_revenue_service company filed form_1120s u s income_tax return for an s_corporation for its first tax_year and the shareholders filed their individual income_tax returns for the same year consistent with company’s intended status as an s_corporation law and analysis sec_1362 provides in general that an election by a small_business_corporation under sec_1362 to be an s_corporation may be made for any_tax year- a at any time during the preceding tax_year or b at any time during the tax_year and on or before the 15th day of the 3d month of the tax_year sec_1362 provides that if-- a a small_business_corporation makes an election under sec_1362 for any_tax year and b that election is made after the 15th day of the 3d month of the tax_year and plr-102148-02 on or before the 15th day of the 3d month of the following tax_year then that election shall be treated as made for the following tax_year sec_1362 provides that if-- a an election under sec_1362 is made for any_tax year determined without regard to sec_1362 after the date prescribed by this subsection for making the election for that tax_year or no such election is made for any_tax year and b the secretary determines that there was reasonable_cause for the failure to timely make the election the secretary may treat such election as timely made for that tax_year and sec_1362 shall not apply based on the facts and representations submitted by company we conclude that there was reasonable_cause for company’s failure to make a timely s_corporation_election therefore we conclude that company's late election under sec_1362 is to be treated under sec_1362 as filed timely for its tax_year beginning date this ruling is contingent however on company filing form_2553 to be effective on date with the appropriate service_center no later than days from the date of this letter a copy of this letter should be attached to the form_2553 except for the specific ruling above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code specifically we express or imply no opinion on whether company otherwise is eligible to be an s_corporation under a power_of_attorney on file with this office we are sending you the original of this letter and a copy to the taxpayer this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent sincerely christine ellison chief branch office of associate chief_counsel passthroughs and special industries enclosure copy of this letter copy of sec_110 purposes
